PER CURIAM.
The Carters appeal orders granting a motion for judgment on the pleadings and dismissing with prejudice their complaint against their insurer in an action arising out of an automobile accident. We affirm the trial court’s determination that the Carters were not entitled to stack uninsured motorist coverage. However, it appears from the pleadings that the Carters have not been paid $10,000 in uninsured motorist benefits which the insurer admitted was due. We *321therefore remand this case to the trial court for entry of a judgment in that amount.
BARFIELD, WEBSTER, and LAWRENCE, JJ., concur.